Johnson, J.,
concurring. I concur in this judgment. The statute creating the public utilities commission and conferring authority on it to fix the rate to be charged by a public utility for a commodity or service furnished to a municipality and its citizens was held to be constitutional in The Cleveland Telephone Co. v. The City of Cleveland, 98 Ohio St., 358, decided June 21, 1918. I did not concur in that decision, but, when the decision was made and judgment entered, it was the duty of the public utilities commission to obey and to proceed in- compliance with the statute so held to be valid. While-that situation exists it is the duty of this court, in the exercise of its constitutional revisory jurisdiction, to examine the proceeding when attacked by petition in error and to make such order in the case as it finds to be proper under the statute.